                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION

In re:                                                      Case No. 16-53437 MEH
         BERT BIRMINGHAM

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Devin Derham-Burk, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/07/2016.

         2) The plan was confirmed on 01/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/29/2018, 06/27/2018, 09/05/2018, 10/17/2018, 12/19/2018, 02/21/2019.

         5) The case was completed on 01/14/2019.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $180,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)



Case: 16-53437       Doc# 105       Filed: 07/03/19     Entered: 07/03/19 12:53:42         Page 1 of 3
 Receipts:

        Total paid by or on behalf of the debtor              $22,200.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                 $22,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,650.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,076.40
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,726.40

 Attorney fees paid and disclosed by debtor:               $1,000.00


 Scheduled Creditors:
 Creditor                                    Claim           Claim           Claim       Principal       Int.
 Name                              Class   Scheduled        Asserted        Allowed        Paid         Paid
 FRANCHISE TAX BOARD           Priority            0.00             NA             NA            0.00        0.00
 INTERNAL REVENUE SERVICE      Priority            0.00             NA             NA            0.00        0.00
 LORETTA BIRMINGHAM            Unsecured           0.00             NA             NA            0.00        0.00
 QUALITY LOAN SERVICES         Secured             0.00             NA             NA            0.00        0.00
 SANTA CLARA COUNTY TAX COLL   Secured             0.00             NA             NA            0.00        0.00
 US BANK TRUST NA              Secured       24,000.00       14,936.17       14,936.17     14,936.17    1,537.43
 US BANK TRUST NA              Secured      600,000.00      881,551.76      881,551.76           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)



Case: 16-53437     Doc# 105       Filed: 07/03/19         Entered: 07/03/19 12:53:42              Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $881,551.76              $0.00             $0.00
       Mortgage Arrearage                                $14,936.17         $14,936.17         $1,537.43
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $896,487.93         $14,936.17         $1,537.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,726.40
         Disbursements to Creditors                            $16,473.60

 TOTAL DISBURSEMENTS :                                                                     $22,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/03/2019                             By:/s/ Devin Derham-Burk
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)



Case: 16-53437       Doc# 105       Filed: 07/03/19      Entered: 07/03/19 12:53:42           Page 3 of 3
